ON SUGGESTION OF ERROR.
After a protracted consideration of the suggestion of error, we have reached the conclusion that we were in error in holding, in the former opinion (126 So. 18), that the proof offered by the appellant on the question of notice to, and knowledge of, Fountain, as to the amount of the fee claimed, and knowledge of the allowance of the fee at the time it was allowed, and the proof of the reasonableness of the fee so allowed, were insufficient, if believed to be true, to sustain the allowance of the fee in the former decree rendered. The conflict in the evidence should be decided by the chancellor.
We should not have decided that part of the controversy, but should have remanded it to the court below, with directions to admit the evidence and decide the issues of fact. This court is only a court of appellate jurisdiction, and cannot decide issues of fact which have been pretermitted by the court below, or decide issues of fact by considering evidence which was excluded by the lower court in deciding the issues of fact. See Planters' Ins. Co. v. Cramer, 47 Miss. 200; Gray v. Bryson, 87 Miss. 304, 39 So. 694; Thompson v. First Nat. Bank, 84 Miss. 54, 36 So. 65; The Y.  V.R.R. Co. v. Wallace, 90 Miss. 609, 43 So. 469, 122 Am. St. Rep. 321; Peirce v. Halsell, 90 Miss. 171, 43 So. 83; Edwards v. Kingston Lbr. Co., 92 Miss. 598, 46 So. 69; I.C.R.R. Co. v. Dodd, 105 Miss. 23, 61 So. 743, 49 L.R.A. (N.S.) 565; Edmunds v. Mister, 58 Miss. 765.
The suggestion of error is sustained to the extent indicated in the foregoing. *Page 654